DIXON, Judge,
concurring in result.
I concur in the result of the majority opinion, but I do not concur in its statements or reasoning. My reasons for concurring in the result are as follows:
The majority opinion bases its analysis on a reading of the policy language. In my view, the policy language is irrelevant. The insurance agreement between the Womachs and Nationwide was issued pursuant to the provisions of the Delaware statute. The statute expressly provides that all policies written in Delaware for Delaware residents must at a minimum conform to the requirements of the statute. Del.Code Ann. tit. 21, § 2118(a)-(d) (Supp. 1984).1 When a law is enacted which requires certain coverages as a matter of public policy and requires all policies written to have such coverages, the provisions of the statute become a part of the policy. Where a conflict arises between the statute and the policy, the statutory provisions govern. Shepard v. American States Insurance Co., 671 S.W.2d 777 (Mo. banc 1984); Craig v. Iowa Kemper Mutual Insurance Co., 565 S.W.2d 716 (Mo.App. 1978); Marquez v. Prudential Property and Casualty Insurance Co., 620 P.2d 29 (Colo.1980); Canal Insurance Co. v. Sinclair, 208 Kan. 753, 494 P.2d 1197 (1972); Franey v. State Farm Mutual Automobile Insurance Co., 5 Ill.App.3d 1040, 285 N.E.2d 151 (1972).
The Nationwide policy provisions cannot provide a broader or different right of sub-rogation than the statutes permit. International Underwriters, Inc. v. Blue Cross and Blue Shield of Delaware, Inc., 449 A.2d 197, 200 (Del.1982), does state that the language of “§ 2118(f) cannot be read as doing anything more than giving legislative recognition to a no-fault carrier’s contractual or common law right to be subro-gated to a claim of a no-fault insured whose no-fault benefits have been discharged by the carrier.” That statement must be read in the context of the case, however, and the majority fails to do that.
In International Underwriters plaintiff Blue Cross sued defendant International Underwriters, the no-fault carrier for an injured insured. Blue Cross had provided medical benefits to the insured while International had paid no medical expenses on the insured’s claim. Blue Cross brought the action under its own right to subrogate the insured’s claim against International. The claim of International against the tort-feasor was not involved in the case.
International argued that under § 2118(f) a no-fault insurer has a subrogation right superior to that of a health care carrier. International Underwriters, 449 A.2d at 199. It was in response to that argument that the court made the statement the majority relies upon. The court specifically *844recognized that the provisions of § 2118(f) “expressly limit a no-fault carrier’s right of subrogation.” Id. at 200.
It is this express limitation of the right of subrogation contained in the statute creating the right of subrogation which controls and determines this case.
Section 2118(f) reads as follows:
(f) Insurers providing benefits described in paragraphs (1) through (4) of subsection (a) of this section shall be subrogated to the rights, including claims under any workmen’s compensation law, of the person for whom benefits are provided, to the extent of the benefits so provided.
The very next subparagraph 2118(f)(1) provides as follows:
(1) Such subrogated rights shall be limited to the maximum amounts of the tortfeasor’s liability insurance coverage available for the injured party, after the injured party’s claim has been settled or otherwise resolved,_
(Emphasis added).
This language clearly and unambiguously provides that the subrogation right is limited to the amount of coverage after settlement or resolution of the claim. In the instant case, there was no “tortfeasor’s liability coverage” remaining after Wom-ach’s claim was settled. There was no right of subrogation remaining in Nationwide.
If there were any doubt as to the legislative intent contained in Section 2118(f)(1), it would be dispelled by the following language from Section 2118(f)(5):
(5) Nothing contained herein shall prohibit a liability insurer from paying the subrogated claim of another insurer prior to the settlement or resolution of the injured party’s claim. However, should the amount of such settlement or resolution, in addition to the amount of any subrogated claim, exceed the maximum amount for the tortfeasor’s liability insurance coverage available for the injured party, then any insurer who has been paid its subrogated claim shall reimburse the tortfeasor’s liability insurer that portion of the claim exceeding the maximum amount of the tortfeasor’s liability insurance coverage available for the injured party.
Furthermore Section 2118(g) says that the injured person eligible for benefits under the statute “is precluded from pleading or introducing into evidence in an action for damages against a tortfeasor those damages for which compensation is available under paragraph (2) or (3) of subsection (a) of this section.”
That last quoted section eliminates any question of double recovery by the injured person. No such issue exists under the Delaware law and the discussion in the majority opinion of duplicate payments has no relevancy. The Florida, Minnesota, and Colorado cases cited arise under statutes entirely different from the Delaware statute.
I concur in the result.

. All statutory references hereafter will be by Section number to Title 21 of the Delaware Code.